Citation Nr: 1108592	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  06-27 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable disability rating for an appendectomy scar.

2.  Entitlement to an increased rating in excess of 10 percent disabling for a right hand disability, to include osteoarthritis of the right thumb and degenerative joint disease of the right little finger.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision, which denied the Veteran's increased rating claims and continued the disability evaluations for his scar and right hand disabilities.  

In September 2009, the Board remanded for further development.  The Board specifically instructed the RO to provide the Veteran with current examinations and to readjuciate the claims.   In January 2010, the Veteran was provided an examination for his disabilities and his claims were readjudicated in a November 2010 supplemental statement of the case.  Thus, there is compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Thus, the Board will proceed with a decision in this appeal. 


FINDINGS OF FACT

1.  The Veteran's service-connected appendectomy scar does not result in any functional limitation. 

2.  The Veteran's service-connected osteoarthritis of the right thumb is manifested by pain; ankylosis and/or amputation of the finger are not shown.

3.  The Veteran's service-connected degenerative joint disease of the right little finger is manifested by pain; ankylosis and/or amputation of the finger are not shown. 




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-connected appendectomy scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Code (DC) 7805 (2010).

2.  The criteria for a rating in excess of 10 percent for service-connected osteoarthritis of the right thumb have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5228 (2010).  

3.  The criteria for a compensable rating for service-connected degenerative joint disease of the right little finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5230 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in October 2004, January 2005, February 2005, March 2005, August 2006, and October 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters informed the Veteran that in order to establish a higher rating, the evidence would need to show that his disabilities had increased in severity.  He was informed of the type of evidence that could be submitted to support his claims.  The October 2008 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in a November 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering decisions in the instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He declined to present personal testimony.  Therefore, the duties to notify and assist have been met.  

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2010).  

Appendectomy Scar

The Veteran essentially contends that his appendectomy scar is more disabling than contemplated by the current noncompensable evaluation.  

The Veteran's scar has been evaluated under Diagnostic Code 7805.  The applicable rating criteria for skin disorders, to include scars, are found at 38 C.F.R. § 4.118. During the pendency of this appeal for an increased rating, the criteria for evaluation of scars were amended as of October 23, 2008.  However, the revisions are applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Here, VA received the Veteran's claim for an increased rating in August 2004.  Therefore, only the pre-October 2008 version of the schedular criteria is applicable in this case. 

Diagnostic Code 7805 applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  A rating is to be assigned on the basis of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under another appropriate diagnostic code.

When the schedule does not provide a zero percent evaluation in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Review of the scar codes shows that Diagnostic Code 7800 is inapplicable to the present appeal, as the Veteran's scar is not on his head, face or neck.  Additionally, the Veteran's scar is not deep, painful or unstable, and does not cover an area of 144 square inches or greater, so Diagnostic Codes 7801-7804 are not applicable to the Veteran's claim.

Therefore, the Board will continue to evaluate the Veteran's service-connected appendectomy scar under the catch- all scar code, or Diagnostic Code 7805.

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

A December 2004 VA examination report noted there was a well-healed scar on the right lower quadrant which was slightly hypo-pigmented, non-bound down, measured 9.9 cm x 0.4 cm, and was non-tender to touch.  The impression was a well-healed appendectomy scar.  The examiner noted that the scar had no impact on the Veteran's life.  

On VA examination in January 2010, the examiner noted a scar on the right lower quadrant of the abdomen which measured 0.25 cm x 11 cm.  The scar was not painful, did not show signs of skin breakdown, and was superficial.  There was no inflammation, edema, keloid formation, or other disabling effects.  A diagnosis of appendectomy scar was noted, and the examiner noted that there were no effect effects on the Veteran's occupation as a postal employee and no effects on his usual daily activities. 

As the above-cited evidence indicates, the Veteran's appendectomy scar is completely asymptomatic and causes no disabling effects, a compensable rating is not warranted under Diagnostic Code 7805 for any time during the applicable appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Hand Disability 

The Veteran essentially contends that his right hand disability is more disabling than contemplated by the current 10 percent evaluation.  

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the relevant rating criteria. The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. 
§§ 4.40 and 4.45.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995). However, if the maximum disability rating available based on symptomatology that includes limitation of motion has been assigned, consideration of 38 C.F.R. §§ 4.40 and 4.45 is not necessary.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability has been evaluated as 10 percent disabling under Diagnostic Codes 5003 (degenerative arthritis)-5223 (favorable ankylosis of two digits of one hand).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen.

As noted herein, the Veteran has been service-connected for osteoarthritis of the right thumb and degenerative joint disease of the right little finger.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The evidence discussed in detail below shows that the Veteran has arthritis in his right finger joints; however, there is no evidence of ankylosis in any of the fingers of the right hand.  Notably, the January 2010 VA examiner specifically indicated that there was no ankylosis.   Accordingly, the Board finds that the Veteran's disability is better evaluated under Diagnostic Codes 5228 and 5230 which provide, respectively, for evaluation based on limitation of motion of the thumb finger, and limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5230 (2010).  The regulations also provide that if there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluation.  See preamble to 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230 at Note (5) (2010).  Therefore, the Board will separate the Veteran's disability as two different disabilities:  for the right thumb and for the right little finger.  

For VA purposes, for the index, long (middle), ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the MP joint has a range of zero to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1).  When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  Id. at Note (2). The regulations also provide that if there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluation.  Id.  at Note (5).

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X- ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Diagnostic Code 5228 provides that limitation of motion of the thumb with a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a zero percent evaluation; limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a 10 percent evaluation; and limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a 20 percent evaluation, the maximum schedular evaluation assignable under this Diagnostic Code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5228 (2010).

Diagnostic Code 5230 mandates a noncompensable evaluation even when there is limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2010).

On VA examination in December 2004, the Veteran complained of pain in his thumb and little finger.  The examiner observed that there was no obvious deformity of the right hand.  There was laxity at the ulnar collateral ligament of the first MCP, pain with palpation at the basilar joint on the right hand, and symmetrical range of motion on the right hand compared to the left.  There was no acute synovitis or significant joint swelling anywhere on the hand.  The fifth finger showed some pain with palpation at the MCP and along the metacarpal, some crepitus with the fifth MCP and the wrist joint and at the first MCP.  The impression was history of crush injury with residual pain, especially at fifth MCP of the right hand.  

A December 2006 x-ray report of the right hand noted that there was narrowing at the first MCP joints with sclerosis and osteophytes, and mild PIP and DIP joint space narrowing without significant osteophytes.  

On VA examination in January 2010, the examiner did not note range of motion of the right little finger.  The examiner noted that there was objective evidence of pain on active range of motion with resultant limitation of motion and objective evidence of pain following repetitive motion.  As to the right thumb, there was a 1 inch/2.5 cm gap between the thumb pad and fingers with objective evidence of pain. Following repetitive motion there was also objective evidence of pain and additional limitation of motion with pain being the most important factor.  The examiner noted that there was no amputation of a digit or part of a digit, ankylosis of one or more digits, or deformity of one or more digits.  He indicated that there was decreased strength for pushing, pulling, and twisting which resulted in an overall decrease strength of bilateral hands.  There was also decreased dexterity for twisting, probing, writing, touching, and expression which caused an overall decreased dexterity of the bilateral hands. 

 X-rays of the right hand showed there were no acute fractures or dislocations, or significant interval radiographic progression of disease.  There was narrowing and osteophytosis at the MCP joint of the thumb.

Based on the evidence, the Board finds that an evaluation in excess of the current 10 percent evaluation for the right thumb is not warranted.  The evidence has not shown that there is limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers to warrant a higher 20 percent evaluation.   38 C.F.R. § 4.71a, Diagnostic Code 5228 (2010).  The January 2010 VA examination report noted that there was a 1 inch/2.5 cm gap between the thumb pad and fingers.  This finding falls in line with the current 10 percent disability evaluation.  Id.  

The Board must also consider whether a higher disability evaluation is warranted due to functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran had painful range of motion and complained of pain and cramping in his right thumb throughout the appeal period.  Also, the January 2010 VA examiner noted that following repetitive motion there was also objective evidence of pain and additional limitation of motion with pain being the most important factor.  Based on the evidence, the Board concludes that the current 10 percent evaluation for the service-connected right thumb disability adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his right thumb.  See DeLuca, supra, see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010).  

As to the Veteran's the right little finger disability, he has been evaluated as non-compensable which is the maximum disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5230.  Because he has been assigned the maximum allowable rating for limitation of motion, a higher rating may not be assigned for increased impairment of function upon repetitive movement under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnston supra, 10 Vet. App. at 84-85.  

Moreover, there is no evidence of amputation of the thumb or little finger to provide a higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5152, 5156 (2010).  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.  

In summary, the Board finds that the Veteran is entitled to a compensable rating for osteoarthritis of the right thumb and a noncompensable rating for degenerative joint disease of the right little finger.  As the combined ratings do not exceed the rating for amputation of such digits, individually or in combination, the amputation rule has not been violated.  See 38 C.F.R. §§ 4.25, 4.68 (2010).

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

Additionally, the evidence of record does not raise the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  That regulation applies when the rating schedule is inadequate to compensate for the average impairment of earning capacity for a particular disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Here, the rating criteria found in Diagnostic Codes 5228, 5230, and 7805 reasonably describe the Veteran's disability level and symptomatology.  Furthermore, the competent evidence does not demonstrate that either his appendectomy scar and/or finger disabilities cause marked interference with his activities of daily living, over and above what it is contemplated by the schedule.  As noted above, both VA examinations noted that the Veteran's appendectomy scar had no effect on his daily activities.  Additionally, the January 2010 VA examiner noted that the impact of his finger disabilities on his job as a postal employee was decreased manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina, and decreased strength.  In any case, any effect on his occupation is already contemplated by the ratings schedule and the disability evaluations assigned.  Additionally, neither his scar nor his finger disabilities have required frequent hospitalizations, nor have they otherwise produced impairment unrecognized by the schedule.

On the whole, the evidence does not support the proposition that the Veteran's service-connected appendectomy scar and finger disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  Rather, his disability picture is contemplated by the rating schedules, and the schedular evaluations are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extraschedular consideration is not warranted.

Finally, the Board is cognizant of the ruling of the Court of Appeals for Veterans Claims in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the Veteran's disabilities render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.






ORDER

A compensable rating for service-connected appendectomy scar is denied. 

A rating in excess of 10 percent for service-connected osteoarthritis of the right thumb is denied. 

A compensable rating for service-connected degenerative joint disease of the right little finger is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


